DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action has been changed in response to the amendment filed on 11/9/2021.  
Claims 20 and 37 have been amended.  

Response to Arguments



Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Trigui does not recite “shifting a number of subscribers from a first RF carrier associated with a first coverage area to a second RF carrier associated with a second coverage area, or shifting an allocation of at least one RF carrier from a first geographic coverage area to a second geographic coverage area” (Page 7), the Examiner respectfully disagrees.  
Trigui discloses the ability to dynamically balance the load of various cells in through changing various network configuration parameters in order to alleviate congested cells.  (Col. 7 lines 16-44)  Trigui specifically states in Col. 8 lines 50-60:
Congestion can be alleviated by reducing the coverage for those cells while increasing the coverage of other cells so that no coverage holes are created and the 
The Examiner views this reconfiguring of cell size to shed traffic from a DRU in a first cell to a second DRU in a neighboring cell to be equivalent to “shifting traffic from a first DRU associated with a first geographical area to a second DRU associated with a second geographical area, or shifting an allocation of at least one DRU from a first geographical area to a second geographical area” as claimed.  

Claim Rejections - 35 USC § 103





The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.







Claims 20-25, 27-30, 32 and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratford et al. (US-6,785,558 hereinafter, Stratford) in view of Trigui et al. (US-8,498,207 hereinafter, Trigui).
	Regarding claim 20, Stratford teaches a system (Fig. 3), comprising:

	one or more Digital Remote Units (DRUs) (Fig. 3 [340]) connectable to the one or more DAUs (Fig. 3 [350]) and operable to transport signals between one or more of the one or more DRUs and the one or more DAUs; (Col. 6 lines 35-48)
	a plurality of radio resources (Fig. 5 [410 & 440]) associated with the one or more DRUs comprising a first radio resource and a second radio resource different from the first radio resource, each radio resource being allocated to a subset of the one or more DRUs.  (Col. 6 lines 46-48 and 65 through Col. 7 line 4)
	Stratford differs from the claimed invention by not explicitly reciting a traffic monitoring unit coupled to each of the DAUs, wherein the traffic monitoring unit is configured to track a utilization of the plurality of radio resources at one or more of the input or output ports of the one or more DAUs; and a network optimization processor, coupled to the traffic monitoring unit, operable to reconfigure an allocation of the plurality of radio resources to the one or more DRUs based on the utilization of the plurality of radio resources.  
	In an analogous art, Trigui teaches a dynamic load balancing system for a wireless communication network (Abstract) that includes a traffic monitoring unit (Fig. 2 [110]) coupled to each of the DAUs (Fig. 2 [202] via [200, 101, 102, 103], see Col. 6 lines 10-33), wherein the traffic monitoring unit is configured to track a utilization of the plurality of 
	a network optimization processor (Fig. 2 [109] and Col. 6 lines 34-38), coupled to the traffic monitoring unit (Col. 5 lines 26-29 “algorithm that analyzes the data related to the wireless communication network” and Col. 6 lines 21-33), operable to reconfigure an allocation of the plurality of radio resources to the one or more DRUs based on the utilization of the plurality of radio resources;  (Col. 7 line 4 through line 57, specifically line 38 and Fig. 3 [301-310])  i.e. changing the “Number of RF Carriers per Sector and Their Frequencies” based on whether there is an improvement)
	the reconfiguring including at least one of:
shifting traffic from a first DRU associated with a first geographical area to a second DRU associated with a second geographical area, or 
shifting an allocation of at least one DRU from a first geographical area to a second geographical area.  (Col. 8 lines 50-60 “Congestion can be alleviated by reducing the coverage for those cells while increasing the coverage of other cells so that no coverage holes are created and the traffic is better distributed. Reducing the coverage can be achieved by reducing base station transmit power or down tilting the antenna or reducing the azimuth width of the sub-sectors or combination of two or more of those actions. Conversely, increasing the coverage is achieved by increasing the base station transmit power or up tilting the antenna or increasing the azimuth width of the sub-sectors or combining two or more of those actions.”  The Examiner views this reconfiguring of cell size to shed traffic from a DRU in a first cell to a second DRU in a neighboring cell as being equivalent to the claim limitation)
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Stratford after modifying it to incorporate a traffic monitoring unit and network optimization processor of Trigui since it enables optimizing and reshaping network coverage as the environment and traffic density changes with time, thereby providing the best service possible to the network users.  (Trigui Col. 5 lines 23-48)
	Regarding claim 21, Stratford in view of Trigui teaches wherein the network optimization processor comprises an optimization algorithm.  (Trigui Col. 5 lines 26-48)
	Regarding claim 22, Stratford in view of Trigui teaches wherein the network optimization processor comprises an optimization goal.  (Trigui Fig. 1 [112] and Col. 5 lines 13-16 and Col. 5 line 60 through Col. 6 line 20)
	Regarding claim 23, Stratford in view of Trigui teaches wherein the network optimization processor includes a network optimization goal and an optimization algorithm configured to, based on traffic measurements, optimize performance of the system.  (Trigui Col. 5 line 60 through Col. 6 line 33 and Fig. 3 [306 & 309])
	Regarding claim 24, Stratford in view of Trigui teaches wherein the optimization does not require maximum values for traffic management metrics, but also includes distribution of traffic that improves system performance while remaining short of maximum performance.  (Trigui Fig. 3 [304] and Col. 7 lines 8-15 i.e. the target criteria is operator specific and can be changed or altered as needed)

	Regarding claim 27, Stratford in view of Trigui teaches wherein the network optimization processor is further operable to rebalance a traffic load at each DAU in the system.  (Trigui Col. 8 lines 47-60)
	Regarding claim 28, Stratford in view of Trigui teaches one or more Base Transceiver Stations (BTSs) coupled to the one or more DAUs, wherein each BTS comprise the plurality of radio resources.  (Stratford Fig. 2 [240] and Col. 1 lines 46-60)
	Regarding claim 29, Stratford in view of Trigui teaches a network optimization goal comprising a percentage of users associated with each of the plurality of radio resources.  (Trigui Col. 6 lines 45-59)
	Regarding claim 30, Stratford in view of Trigui teaches wherein the traffic monitoring unit is external to the one or more DAUs.  (Trigui Fig. 2 [110 & 202] via [200, 109 & 115], see Col. 5 lines 26-36)
	Regarding claim 32, Stratford in view of Trigui teaches wherein the traffic monitoring unit (Trigui Fig. 2 [110]) is external to the one or more DRUs.  (Trigui Fig. 2 [103])
	Regarding claim 34, Stratford in view of Trigui teaches wherein the traffic monitoring unit is configured to analyze Key Performance Indicators of a Distributed Antenna System (DAS) network.  (Trigui Col. 6 lines 7-20)

	Regarding claim 36, Stratford in view of Trigui teaches wherein the traffic monitoring unit (Trigui Fig. 2 [110]), cooperating with one or more of the DAUs, provides for optimization of a Distributed Antenna System (DAS) network (Trigui Fig. 3, Col. 5 lines 39-48 and Col. 6 line 34 through Col. 8 line 7) and the traffic monitoring unit (Trigui Fig. 2 [110]) is external to the DAUs.  (Trigui Fig. 2 [202])
	Regarding claim 37, the limitations of claim 37 are rejected as being the same reasons set forth above in claim 20.  
	Regarding claim 38, the limitations of claim 38 are rejected as being the same reasons set forth above in claim 23.  
	Regarding claim 39, the limitations of claim 39 are rejected as being the same reasons set forth above in claim 27.  
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratford in view of Trigui as applied to claim 20 above, and further in view of WO2013/185096 to Smith et al. with full support found in 61/657,535 filed 6/8/2012 hereinafter, Smith).  
	Regarding claim 26, Stratford in view of Trigui teaches the limitations of claim 20 above including that off-line tools for network improvements are known (Trigui Col. 10 lines 60-67), but differs from the claimed invention by not explicitly reciting wherein the network optimization processor is further operable to model rebalancing of traffic load.  

	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Stratford in view of Trigui after modifying it to incorporate the ability to model the rebalancing of traffic load of Smith since it enables viewing the impact of the changes before physical implementation of the changes in the network.  (Page 4 [0024] and Pages 17-18 [0072])








Claims 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratford in view of Trigui as applied to claim 20 above, and further in view of Case Law.  
	Regarding claims 31 and 33, Stratford in view of Trigui teaches the limitations of claim 20 above, but differs from the claimed invention by not explicitly reciting the traffic monitoring unit is provided as a component of each of the one or more DAUs or one or more DRUs.
	However, Case Law states that it is obvious to make integral, what was previously several parts as a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), MPEP 2144.04(V)(B)) and that the ability to duplicate parts for a multiplied effect provides no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04(VI)(B))
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646